Case: 2:17-cv-00143-SDM-KAJ Doc #: 353 Filed: 06/29/20 Page: 1 of 7 PAGEID #: 25007




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



 ABINGTON EMERSON CAPITAL, LLC,

                       Plaintiff,

                                                              Civil Action 2:17-cv-143
         v.                                                   Judge Sarah D. Morrison
                                                              Magistrate Judge Jolson
 LANDASH CORPORATION, et al.,
                       Defendants.


                                     OPINION AND ORDER

         This matter is before the Court on Defendant XPO Global Forwarding, Inc.’s and

 Defendant XPO Logistics, Inc.’s (collectively, “XPO”) Motion to Permanently Seal (Doc. 346)

 and Plaintiff Abington Emerson Capital, LLC’s (“Abington”) Motion to Permanently Seal

 (Doc. 347). For the following reasons, XPO’s Motion (Doc. 346) is GRANTED in part and

 DENIED in part. Specifically, XPO’s request to permanently seal is DENIED, but its request

 pertaining to waiver is GRANTED.          Abington’s Motion (Doc. 347) is DENIED without

 prejudice to re-filing. The documents Abington seeks to permanently seal will remain off the

 public docket for TEN (10) days from the date of this Order, during which time Abington may

 file a more detailed and narrowly-tailored motion to seal.

    I.        BACKGROUND

         On June 3, 2020, the Court granted both XPO’s and Abington’s Motions to File Documents

 Under Temporary Seal. (Doc. 337). The Court temporarily sealed the documents and directed the

 parties to file any motion to permanently seal within fourteen days. (Id.). XPO and Abington filed
Case: 2:17-cv-00143-SDM-KAJ Doc #: 353 Filed: 06/29/20 Page: 2 of 7 PAGEID #: 25008




 their respective Motions to Permanently Seal on June 17, 2020. (Docs. 346, 347). Both Motions

 are unopposed. (See Doc. 348). Thus, this matter is ripe for resolution.

    I.       STANDARD

          A district court may enter a protective order during discovery on a mere showing of “good

 cause.” Fed. R. Civ. P. 26(c)(1). “[V]ery different considerations apply” when a party seeks to

 seal documents “[a]t the adjudication stage,” which applies “when the parties place material in the

 court record.” Shane Grp., Inc. v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir.

 2016) (quotation omitted). “Unlike information merely exchanged between the parties, ‘[t]he

 public has a strong interest in obtaining the information contained in the court record.’” Id.

 (quoting Brown & Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1180 (6th Cir. 1983)). For

 this reason, the moving party bears a “heavy” burden of overcoming a “‘strong presumption in

 favor of openness’ as to court records.” Shane Grp., Inc., 825 F.3d at 305 (quoting Brown &

 Williamson, 710 F.2d at 1179). “[T]he seal itself must be narrowly tailored to serve that reason,”

 which requires the moving party to “analyze in detail, document by document, the propriety of

 secrecy, providing reasons and legal citations.” Shane Grp., Inc., 825 F.3d at 305–06 (quotation

 marks and citation omitted). Similarly, the court “that chooses to seal court records must set forth

 specific findings and conclusions which justify nondisclosure.” Id. at 306 (quotation marks and

 citation omitted).

    II.      DISCUSSION

          XPO and Abington set forth separate bases for seeking leave to file under seal. The Court

    considers each Motion in turn.




                                                  2
Case: 2:17-cv-00143-SDM-KAJ Doc #: 353 Filed: 06/29/20 Page: 3 of 7 PAGEID #: 25009




       A. XPO’s Motion (Doc. 346)

          XPO seeks to seal its declaration concerning Defendant Afif Baltagi’s attorney fees (the

 “Declaration”) and the redacted portions of Abington’s Motion In Limine related to the same (Doc.

 340), and additionally, requests to file those portions of its opposition brief addressing matters in

 the Declaration under seal. (See generally Doc. 346).

          The Declaration discloses: (1) the identity of each attorney(s) or firm(s) whom XPO paid

 on Defendant Baltagi’s behalf; (2) the date range during which such services were performed; (3)

 the general nature of such services; and (4) the date and amount of each payment made by XPO to

 said attorney(s) or firms. (See Doc. 340-1). XPO sets forth several reasons for sealing the

 Declaration and related briefing. First, it asserts that “the basic information regarding the

 Declaration has already been filed with the Court.” (Doc. 346 at 2). Further, it contends that “the

 potential incremental benefit to the public of having additional information is nominal, at best.”

 (Id.). But neither reason warrants sealing a document that, on its face, does not reveal any

 privileged communications or work product but simply provides factual information regarding the

 representation of Defendant Baltagi. (See Doc. 340-1).

          Rather, it appears the heart of XPO’s concern is the risk of waiver. It is “concerned that

 permitting the confidential Declaration to be filed publicly could cause one or more of XPO’s

 opposing parties, including Abington, to argue that this disclosure opens the door not only to this

 particular document, but potentially by extension to other privileged documents and information

 that may exist, the privileges which [it] specifically preserves and does not waive.” (Doc. 346 at

 3).

          But the parties have already agreed that producing the Declaration would not result in

 waiver. XPO produced the Declaration as part “of an omnibus resolution intended to dispose of



                                                  3
Case: 2:17-cv-00143-SDM-KAJ Doc #: 353 Filed: 06/29/20 Page: 4 of 7 PAGEID #: 25010




 several motions filed by Abington and XPO.” (Doc. 346 at 1). The parties then jointly approached

 the Court and agreed that, “[b]ecause the agreed resolution contemplates the production of

 documents that the parties claim are subject to the attorney-client privilege, the common-interest

 privilege, and/or the work product doctrine, the parties respectfully request that the Court enter the

 attached proposed order confirming that the voluntary production of such documents does not

 constitute a waiver of any privilege in this or any other litigation pursuant to Rule 502(d).” (Doc.

 313). The Court granted the parties’ Motion and specifically ordered, “[p]ursuant to Rule 502(d)

 of the Federal Rules of Civil Procedure, the production of the documents described in the Motion,

 which are incorporated in this order by reference, shall not constitute a waiver of any claim of

 privilege or work product protection in this case or any other state or federal litigation.” (Doc.

 314).

         Accordingly, XPO’s concerns regarding waiver do not justify sealing otherwise non-

 privileged documents. XPO’s Motion to Permanently Seal is DENIED as a result. Seemingly

 predicting this outcome, XPO requests, “[t]o the extent the Court disagrees and determines that

 XPO has not sustained its burden to demonstrate that confidential treatment is warranted, XPO

 respectfully requests that the Court expressly limit the application of any order to the Declaration

 and briefing related thereto to this litigation, to avoid any party or third-party’s ability to argue any

 privilege has been waived, eroded, or otherwise impacted in any manner.” (Doc. 346 at 3 n.2).

 Consistent with the Court’s previous order (Doc. 314), the Court GRANTS XPO’s request

 regarding waiver and ORDERS that the use of the Declaration and related briefing be expressly

 limited to this litigation and, accordingly, any party or third-party may not argue that any privilege

 has been waived, eroded, or otherwise impacted.




                                                    4
Case: 2:17-cv-00143-SDM-KAJ Doc #: 353 Filed: 06/29/20 Page: 5 of 7 PAGEID #: 25011




    B. Abington’s Motion (Doc. 347)

        Abington seeks leave to file under seal ten pages of the deposition transcript of its corporate

 representative, Josh Perttula, (Doc. 341) and five exhibits from Mr. Perttula’s deposition (Docs.

 341-25; 341-26; 341-28; 341-29; and 341-42).

        The Sixth Circuit’s decision in Shane Group, Inc. v. Blue Cross Blue Shield of Michigan

 provides guidance for analyzing Abington’s Motion. There, “[n]umerous court filings,” including

 the plaintiffs’ amended complaint, the motion for class certification, and 194 exhibits, were filed

 under seal. Graiser v. Visionworks of Am., Inc., No. 1:15-CV-2306, 2016 WL 3597718, at *1

 (N.D. Ohio July 5, 2016) (citing Shane Grp., Inc., 825 F.3d at 307). For their sole justification the

 plaintiffs contended that the filings “contained materials designated as confidential under [a joint]

 protective order.” Graiser, 2016 WL 3597718, at *1 (citing Shane Grp., Inc., 825 F.3d at 306).

 But that reasoning fell short. Specifically, the Court concluded that the plaintiffs’ “brief” and

 “perfunctory” reasoning was “inadequate” to seal the documents at issue. Shane Grp., Inc., 825

 F.3d at 306.

        Abington’s reasoning is similarly thin. In seeking to permanently seal transcripts and

 certain exhibits from Mr. Perttula’s deposition, Abington states that the documents “relate to past

 transactions between Abington and independent third parties that have no relationship or

 involvement with the circumstances underlying this case.” (Doc. 347 at 2). Abington further

 asserts that the exhibits contain confidential financial information, the disclosure of which “could

 place [it] at a competitive disadvantage.” (Id.).

        But, as the Sixth Circuit has told us, “in civil litigation, only trade secrets, information

 covered by a recognized privilege (such as the attorney-client privilege), and information required

 by statute to be maintained in confidence (such as the name of a minor victim of a sexual assault),



                                                     5
Case: 2:17-cv-00143-SDM-KAJ Doc #: 353 Filed: 06/29/20 Page: 6 of 7 PAGEID #: 25012




 is typically enough to overcome the presumption of access.” Shane Grp., Inc., 825 F.3d at 308

 (citation and quotations omitted). And Abington has not demonstrated that any of the documents

 falls into any of these categories.

        Moreover, as the Court in Shane also emphasized, “[i]n delineating the injury to be

 prevented, specificity is essential.” Id. at 307–08 (quoting In re Cendant Corp., 260 F.3d 183, 194

 (3d Cir. 2001)). Abington’s explanation, based on only a reference to its non-disclosure agreement

 and confidentiality clauses, does not “demonstrate—on a document-by-document, line-by-line

 basis—that specific information in the court record meets the demanding requirements for a seal.”

 Id. at 308; see also Blasi v. United Debt Servs., LLC, No. 2:14-CV-83, 2016 WL 3765539, at *1

 (S.D. Ohio July 14, 2016) (applying Shane to reach a similar conclusion); Graiser, 2016 WL

 3597718, at *2 (same). Indeed, much of the deposition transcripts Abington seeks to seal refer to

 matters that were obtained publicly on LexisNexis. (See Doc. 341).

        Accordingly, Abington’s Motion to Permanently Seal (Doc. 347) is DENIED without

 prejudice to re-filing. The documents will remain off the public docket for TEN (10) days from

 the date of this Order, during which time Abington may file a more detailed and narrowly-tailored

 motion to seal. See Blasi, 2016 WL 3765539, at *1 (noting that a proper motion to seal must

 “demonstrate[] a compelling reason for filing under seal, . . . must be narrowly tailored to serve

 that reason,” and must “analyze in detail, document by document, the propriety of secrecy,

 providing reasons and legal citations”).

    C. CONCLUSION

        For the reasons above, XPO’s Motion (Doc. 346) is GRANTED in part and DENIED in

 part. Specifically, XPO’s request to permanently seal is DENIED but its request pertaining to

 waiver is GRANTED. Abington’s Motion (Doc. 347) is DENIED without prejudice to re-



                                                 6
Case: 2:17-cv-00143-SDM-KAJ Doc #: 353 Filed: 06/29/20 Page: 7 of 7 PAGEID #: 25013




 filing. The documents will remain off the public docket for TEN (10) days from the date of this

 Order, during which time Abington may file a more detailed and narrowly-tailored motion to seal.

         IT IS SO ORDERED.



 Date:                                              /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                                7
